Supreme Court of the United States
                               Office of the Clerk
                         Washington, DC 20543-0001
                                                                 Scott S. Harris
                                                                 Clerk of the Court
                                                                 (202) 479-3011
                                   January 30, 2015


Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
Austin, TX 78711



        Re:   Robert Charles Ladd
              v. Texas
              No. 14-8180
              (Your No. WR-42,639-03)


Dear Clerk:



        The Court today entered the enclosed order in the above-entitled case.



                                        Sincerely,

                                        Scott S. Harris, Clerk

                                        By
                                             Q^&^
                                        Danny Bickell
                                        Deputy Clerk




                                                                   RECEIVED IN
                                                             COURT OF CRIMINAL APPEALS

                                                                    FEB 03 2015

                                                                 Abel Acosta, Clerk
(ORDER LIST:     574 U.S.)


                             THURSDAY, JANUARY 29, 2015



                                  CERTIORARI DENIED



14-8180        LADD, ROBERT C. V. TEXAS
(14A815)

                     The application for stay of execution of sentence of death

               presented to Justice Scalia and by him referred to the Court is

               denied.   The petition for a writ of certiorari is denied.